     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 1 of 18 Page ID #:1



 1    BETSY C. MANIFOLD (SBN 182450)
      RACHELE R. BYRD (SBN 190634)
 2    MARISA C. LIVESAY (SBN 223247)
      BRITTANY N. DEJONG (SBN 258766)
 3    WOLF HALDENSTEIN ADLER
 4
        FREEMAN & HERZ LLP
      750 B Street, Suite 1820
 5    San Diego, CA 92101
      Telephone: (619) 239-4599
 6    Facsimile: (619) 234-4599
      manifold@whafh.com
 7    byrd@whafh.com
      livesay@whafh.com
 8    dejong@whafh.com
 9    Attorneys for Plaintiff
10
11
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
12
       SHIVA STEIN,                    )       Case No.
13                                     )
14
                                       )
                 Plaintiff,            )
15                                     )       COMPLAINT FOR
                                       )       VIOLATIONS OF SECTIONS
        v.                             )       14(a) AND 20(a) OF THE
16
                                       )       SECURITIES EXCHANGE ACT
17     AEROJET ROCKETDYNE              )       OF 1934
       HOLDINGS, INC., GENERAL KEVIN )
18     P. CHILTON, USAF (RET.), THOMAS )       DEMAND FOR JURY TRIAL
       A. CORCORAN, EILEEN P. DRAKE, )
19     JAMES R. HENDERSON, WARREN )
       G. LICHTENSTEIN, GENERAL        )
20     LANCE W. LORD, USAF (RET.),     )
       AUDREY A. MCNIFF, AND MARTIN )
21     TURCHIN,                        )
                                       )
22               Defendants.           )
23
24
25
26
27
28
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 2 of 18 Page ID #:2



 1           Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following
 2    allegations against Aerojet Rocketdyne Holdings, Inc. (“Aerojet Rocketdyne” or the
 3    “Company”) and the members of the board of directors of Aerojet Rocketdyne (the
 4    “Board” or “Individual Defendants,” along with Aerojet Rocketdyne, collectively
 5    referred to as the “Defendants”), for their violations of Sections 14(a) and 20(a) of
 6    the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),
 7    78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. §
 8    244.100 in connection with the proposed acquisition (the “Proposed Transaction”)
 9    of Aerojet Rocketdyne by affiliates of Lockheed Martin Corporation (“Lockheed
10    Martin”). The allegations in this complaint are based on the personal knowledge of
11    Plaintiff as to herself and on information and belief (including the investigation of
12    counsel and review of publicly available information) as to all other matters stated
13    herein.
14                                   INTRODUCTION
15          1.    This is an action brought by Plaintiff to enjoin a transaction whereby
16    Mizar Sub, Inc., a direct wholly owned subsidiary of Lockheed Martin (“Merger
17    Sub”) will merge with and into Aerojet Rocketdyne, with Aerojet Rocketdyne
18    continuing as the surviving corporation as a direct wholly owned subsidiary of
19    Lockheed Martin (“Proposed Transaction”). Pursuant to the Merger Agreement,
20    Aerojet Rocketdyne shareholders will receive $56.00 in cash for each share of
21    Aerojet Rocketdyne common stock owned (the “Merger Consideration”). The Board
22    has unanimously recommended to the Company’s stockholders that they vote for the
23    Proposed Transaction at the special meeting of the Aerojet Rocketdyne shareholders.
24           2.   To convince Aerojet Rocketdyne stockholders to vote in favor of the
25    Proposed Transaction, on January 25, 2021, the Board authorized the filing of a
26    materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy
27    Statement”) with the Securities and Exchange Commission (“SEC”). The Proxy
28    Statement violates Sections 14(a) and 20(a) of the Exchange Act by noncompliance



                                              -1-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 3 of 18 Page ID #:3



 1    with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17 C.F.R. §
 2    240.14a-9, respectively).
 3           3.   Defendants have failed to disclose certain material information necessary
 4    for Aerojet Rocketdyne stockholders to properly assess the fairness of the Proposed
 5    Transaction, thereby violating SEC rules and regulations and rendering certain
 6    statements in the Proxy Statement materially incomplete and misleading.
 7           4.   In particular, the Proxy Statement contains materially incomplete and
 8    misleading information concerning the financial forecasts for the Company prepared
 9    and relied upon by the Board in recommending to the Company’s stockholders that
10    they vote in favor of the Proposed Transaction. The same forecasts were used by
11    Aerojet Rocketdyne’s financial advisors, Citigroup Global Markets Inc.
12    (“Citigroup”) and Evercore Group L.L.C. (“Evercore” and with Citigroup, the
13    “Financial Advisors”), in conducting their valuation analyses in support of their
14    fairness opinion. The Proxy Statement also contains materially incomplete and
15    misleading information concerning certain financial analyses performed by the
16    financial advisor.
17           5.   The material information that has been omitted from the Proxy Statement
18    must be disclosed prior to the forthcoming stockholder vote in order to allow the
19    stockholders to make an informed decision regarding the Proposed Transaction.
20           6.   For these reasons, and as set forth in detail herein, Plaintiff asserts claims
21    against Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act,
22    based on Defendants’ violations of Regulation G and Rule 14a-9. Plaintiff seeks to
23    enjoin Defendants from holding the stockholders vote on the Proposed Transaction
24    and taking any steps to consummate the Proposed Transaction unless, and until, all
25    material information discussed below is disclosed to Aerojet Rocketdyne
26    stockholders sufficiently in advance of the vote on the Proposed Transaction or, in
27    the event the Proposed Transaction is consummated without corrective disclosures,
28    to recover damages resulting from Defendants’ violations of the Exchange Act.



                                                 -2-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 4 of 18 Page ID #:4



 1                               JURISDICTION AND VENUE
 2            7.   This Court has subject matter jurisdiction pursuant to Section 27 of the
 3    Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction)
 4    as Plaintiff alleges violations of Section 14(a) and 20(a) of the Exchange Act.
 5            8.   This Court has personal jurisdiction over each defendant named herein
 6    because each defendant is either a corporation that does sufficient business in
 7    California or an individual who has sufficient minimum contacts with California to
 8    render the exercise of jurisdiction by the California courts permissible under
 9    traditional notions of fair play and substantial justice.
10            9.   Venue is proper in this District under Section 27 of the Exchange Act, 15
11    U.S.C. § 78aa, as well as under 28 U.S.C. § 1391, because Aerojet Rocketdyne is
12    headquartered in this District.
13                                           PARTIES
14            10. Plaintiff has owned the common stock of Aerojet Rocketdyne since prior
15    to the announcement of the Proposed Transaction herein complained of and continues
16    to own this stock.
17            11. Aerojet Rocketdyne is a corporation duly organized and existing under
18    the laws of Delaware and maintains its principal offices in El Segundo, California.
19    Aerojet Rocketdyne is, and at all relevant times hereto was, listed and traded on the
20    New York Stock Exchange under the symbol “AJRD.”
21            12. Defendant General Kevin P. Chilton, USAF (Ret.) has been a member of
22    the Board since 2018.
23            13. Defendant Thomas A. Corcoran is has been a member of the Board since
24    2008.
25            14. Defendant Eileen P. Drake has been a member of the Board since 2015
26    and is the Chief Executive Officer and President of the Company.
27            15. Defendant James R. Henderson has been a member of the Board since
28    2008.



                                                 -3-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 5 of 18 Page ID #:5



 1            16. Defendant Warren G. Lichtenstein has been a member of the Board since
 2    2008 and as the Company’s Executive Chairman since 2016.
 3            17. Defendant General Lance W. Lord, USAF (Ret.) has been a member of
 4    the Board since 2015.
 5            18. Defendant Audrey A. McNiff has been a member of the Board since
 6    2020.
 7            19. Defendant Martin Turchin has been a member of the Board since 2008
 8            20. The Defendants referred to in paragraphs 12-19 are collectively referred
 9    to herein as the “Individual Defendants” and/or the “Board.”
10            21. The Defendants referred to in paragraphs 11-19 are collectively referred
11    to herein as the “Defendants.”
12                             SUBSTANTIVE ALLEGATIONS
13    The Proposed Transaction
14            22. On November 3, 2020, Aerojet Rocketdyne announced that it had entered
15    into the Agreement and Plan of Merger with Lockheed Martin (the “Merger
16    Agreement”):
17            EL SEGUNDO, Calif., Dec. 20, 2020 (GLOBE NEWSWIRE) --
18            Aerojet Rocketdyne Holdings, Inc. (NYSE: AJRD) today announced
19            that it has entered into a definitive agreement to be acquired by
20            Lockheed Martin Corporation (NYSE: LMT) in an all-cash transaction
21            with a total equity value of $5.0 billion.
22
              Under the terms of the agreement, which has been unanimously
23
              approved by each company’s Board of Directors, Lockheed Martin will
24
              acquire Aerojet Rocketdyne for $56.00 per share in cash, representing
25
              a premium of approximately 33% to Aerojet Rocketdyne’s closing
26
              stock price on December 18, 2020, and a premium of approximately
27
28




                                                 -4-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 6 of 18 Page ID #:6



 1          42% to the Company’s volume weighted average stock price
 2          (“VWAP”) for the last 90 trading days.
 3
            As part of the transaction, Aerojet Rocketdyne declared a $5.00 per
 4
            share pre-closing special dividend to holders of its common shares and
 5
            convertible senior notes, on an as-converted basis. The special dividend
 6
            will be paid on March 24, 2021, to holders of record as of March 10,
 7
            2021. The payment of this special dividend, unless revoked, will adjust
 8
            the consideration to be paid by Lockheed Martin to $51.00 per share at
 9
            closing.
10
11          “We are pleased to bring together our complementary companies in a
12          transformative transaction that will provide premium cash value for our
13          stockholders and tremendous benefits for our employees, customers
14          and partners,” said Eileen P. Drake, CEO and President of Aerojet
15          Rocketdyne. “Joining Lockheed Martin is a testament to the world-
16          class organization and team we’ve built and represents a natural next
17          phase of our evolution. As part of Lockheed Martin, we will bring our
18          advanced technologies together with their substantial expertise and
19          resources to accelerate our shared purpose: enabling the defense of our
20          nation and space exploration. On behalf of the Aerojet Rocketdyne
21          Board and management team, I’d like to thank all of our employees for
22          their unwavering dedication and focus in helping us achieve this great
23          milestone.”
24
25          The transaction is expected to close in the second half of 2021 and is
26          subject to the satisfaction of customary closing conditions, including
27          regulatory approvals and approval by Aerojet Rocketdyne’s
28          stockholders. A transition team will be formed to allow for a seamless



                                              -5-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 7 of 18 Page ID #:7



 1           integration and ensure continuity for customers, employees and other
 2           stakeholders.
 3
             Advisors
 4
 5           Citigroup Global Markets Inc. and Evercore were co-lead financial
 6           advisors to Aerojet Rocketdyne. Jenner & Block LLP acted as M&A
 7           counsel and Gibson, Dunn & Crutcher LLP acted as Securities counsel.
 8
 9                                            ***
10    The Materially Misleading and Incomplete Solicitation Statement
11          23.    On January 25, 2021, Defendants caused the Proxy Statement to be
12    filed with the SEC in connection with the Proposed Transaction.          The Proxy
13    Statement solicits the Company’s shareholders to vote in favor of the Proposed
14    Transaction. Defendants were obligated to carefully review the Proxy Statement
15    before it was filed with the SEC and disseminated to the Company’s shareholders to
16    ensure that it did not contain any material misrepresentations or omissions. However,
17    the Proxy Statement misrepresents and/or omits material information that is
18    necessary for the Company’s shareholders to make an informed decision concerning
19    whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)
20    and 20(a) of the Exchange Act.
21    Financial Forecasts
22          24.    The Proxy Statement discloses tables for forecasts for Aerojet
23    Rocketdyne, including the Base Case Forecast, the Adjusted Base Case Forecast,
24    Risk Adjusted Case Analysis, and the Management Presentation Forecast (the
25    “Projections”). However, the Proxy Statement fails to provide material information
26    concerning these Projections, which were developed by the Company’s management
27    and relied upon by the Board in recommending that the shareholders vote in favor of
28    the Proposed Transaction. These financial forecasts were also relied upon by the



                                               -6-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 8 of 18 Page ID #:8



 1    Financial Advisors in rendering their fairness opinions.
 2          25.    With respect to the Company Projections, the Proxy Statement fails to
 3    provide: (i) the value of certain line items used to calculate (a) EBITDA, and (b)
 4    Unlevered Free Cash Flow; (c) Adjusted EBITDA, and (d) Adjusted Unlevered Free
 5    Cash Flow, all of which are non-GAAP measures; and (ii) a reconciliation to its most
 6    comparable GAAP measures, in direct violation of Regulation G and, consequently,
 7    Section 14(a).
 8          26.    The SEC has indicated that if the most directly comparable GAAP
 9    measure is not accessible on a forward-looking basis, the company must disclose that
10    fact, provide any reconciling information that is available without unreasonable
11    effort, identify any unavailable information and disclose the probable significance of
12    that information. A company is permitted to provide the projected non-GAAP
13    measure, omit the quantitative reconciliation and qualitatively explain the types of
14    gains, losses, revenues or expenses that would need to be added to or subtracted from
15    the non-GAAP measure to arrive at the most directly comparable GAAP measure,
16    without attempting to quantify all those items.
17          27.    When a company discloses non-GAAP financial measures in a
18    registration statement that were relied on by a board of directors to recommend that
19    shareholders exercise their corporate suffrage rights in a particular manner, the
20    company must, pursuant to SEC regulatory mandates, also disclose all forecasts and
21    information necessary to make the non-GAAP measures not misleading, and must
22    provide a reconciliation (by schedule or other clearly understandable method) of the
23    differences between the non-GAAP financial measure disclosed or released with the
24    most comparable financial measure or measures calculated and presented in
25    accordance with GAAP. 17 C.F.R. § 244.100.
26          28.    Indeed, the SEC has increased its scrutiny of the use of non-GAAP
27    financial measures in communications with shareholders. Former SEC Chairwoman
28    Mary Jo White has stated that the frequent use by publicly traded companies of



                                               -7-
     Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 9 of 18 Page ID #:9



 1    unique company-specific, non-GAAP financial measures (as Aerojet Rocketdyne
 2    included in the Proxy Statement here), implicates the centerpiece of the SEC’s
 3    disclosures regime:
 4           In too many cases, the non-GAAP information, which is meant to
 5           supplement the GAAP information, has become the key message to
 6           investors, crowding out and effectively supplanting the GAAP
 7           presentation. Jim Schnurr, our Chief Accountant, Mark Kronforst, our
 8           Chief Accountant in the Division of Corporation Finance and I, along
 9           with other members of the staff, have spoken out frequently about our
10           concerns to raise the awareness of boards, management and investors.
11           And last month, the staff issued guidance addressing a number of
12           troublesome practices which can make non-GAAP disclosures
13           misleading: the lack of equal or greater prominence for GAAP
14           measures; exclusion of normal, recurring cash operating expenses;
15           individually tailored non-GAAP revenues; lack of consistency; cherry-
16           picking; and the use of cash per share data. I strongly urge companies
17           to carefully consider this guidance and revisit their approach to non-
18           GAAP disclosures. I also urge again, as I did last December, that
19           appropriate controls be considered and that audit committees carefully
20           oversee their company’s use of non-GAAP measures and disclosures.1
21          29.    The SEC has repeatedly emphasized that disclosure of non-GAAP
22    forecasts can be inherently misleading and has therefore heightened its scrutiny of
23
24
25
      1
           Mary Jo White, Keynote Address, International Corporate Governance
26 Network Annual Conference: Focusing the Lens of Disclosure to Set the Path
27 Forward on Board Diversity, Non-GAAP, and Sustainability (June 27, 2016),
   https://www.sec.gov/news/speech/chair-white-icgn-speech.html (last visited Feb. 2,
28
   2021) (emphasis added).


                                              -8-
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 10 of 18 Page ID #:10



 1   the use of such forecasts.2 Indeed, the SEC’s Division of Corporation Finance
 2   released a new and updated Compliance and Disclosure Interpretation (“C&DI”) on
 3   the use of non-GAAP financial measures to clarify the extremely narrow and limited
 4   circumstances, known as the business combination exemption, where Regulation G
 5   would not apply.3
 6         30.    More importantly, the C&DI clarifies when the business combination
 7   exemption does not apply:
 8          There is an exemption from Regulation G and Item 10(e) of Regulation
 9          S-K for non-GAAP financial measures disclosed in communications
10          subject to Securities Act Rule 425 and Exchange Act Rules 14a-12 and
11          14d-2(b)(2); it is also intended to apply to communications subject to
12          Exchange Act Rule 14d-9(a)(2). This exemption does not extend
13          beyond such communications. Consequently, if the same non-GAAP
14          financial measure that was included in a communication filed under one
15          of those rules is also disclosed in a Securities Act registration statement,
16          proxy statement, or tender offer statement, this exemption from
17          Regulation G and Item 10(e) of Regulation S-K would not be available
18          for that non-GAAP financial measure.
19
     2
20           See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures:
     The SEC’s Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE
21
     GOVERNANCE (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-
22   gaap-financial-measures-the-secs-evolving-views/ (last visited Feb. 2, 2021);
23
     Gretchen Morgenson, Fantasy Math Is Helping Companies Spin Losses Into Profits,
     THE          NEW           YORK         TIMES          (Apr.      22,       2016),
24   http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-
25   spin-losses-into-profits.html?_r=0 (last visited Feb. 2, 2021).
     3
             Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE
26   COMMISSION                       (Apr.                     4,               2018),
27   https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited
     Feb. 2, 2021). To be sure, there are other situations where Regulation G would not
28
     apply but are not applicable here.


                                                -9-
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 11 of 18 Page ID #:11



 1   Id.
 2          31.    Thus, the C&DI makes clear that the so-called “business combination”
 3   exemption from the Regulation G non-GAAP to GAAP reconciliation requirement
 4   applies solely to the extent that a third-party, such as a financial advisor, has utilized
 5   projected non-GAAP financial measures to render a report or opinion to the Board.
 6   To the extent the Board also examined and relied on internal financial forecasts to
 7   recommend a transaction, Regulation G applies.
 8           32. Thus, to bring the Proxy Statement into compliance with Regulation G
 9   as well as cure the materially misleading nature of the forecasts under SEC Rule 14a-
10   9 as a result of the omitted information, Defendants must provide a reconciliation
11   table of the non-GAAP measures to the most comparable GAAP measures.
12   Financial Analyses
13           33. With respect to Citigroup’s Discounted Cash Flow Analysis, the Proxy
14   Statement fails to disclose: (i) cash pension contributions and reimbursements; (ii)
15   net environmental remediation cash flows and real estate cash flows; (iii) stock based
16   compensation; (iv) terminal values for the Company; (v) the basis, inputs, and
17   assumptions for applying an illustrative range of perpetuity growth rates of 2.0% to
18   3.0%; (vi) the basis, inputs, and assumptions for applying discount rates ranging from
19   7.8% to 9.0%; (vii) the Company’s net debt as of September 30, 2020; (viii) the
20   number of shares of the Company on a fully diluted basis; and (ix) the basis, inputs,
21   and assumptions for applying a 2.7% after tax cost of debt and 0% perpetuity growth
22   rate for calculating the net present value of net CAS reimbursements and cash pension
23   contribution/OPEB payments.
24           34. With respect to Citigroup’s Present Value of Future Share Price
25   Analysis, the Proxy Statement fails to disclose (i) Goldman’s basis for applying
26   illustrative one year forward adjusted firm value to Adjusted EBITDA multiples of
27   9.5x to 10.9x; and (ii) the inputs underlying the discount rate of 8.7%.
28           35. With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy



                                               - 10 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 12 of 18 Page ID #:12



 1   Statement fails to disclose: (i) cash pension contributions and reimbursements; (ii)
 2   net environmental remediation cash flows and real estate cash flows; (iii) stock based
 3   compensation; (iv) terminal values for the Company; (v) the basis, inputs, and
 4   assumptions for applying an illustrative range of perpetuity growth rates of 2.0% to
 5   3.0%; (vi) the basis, inputs, and assumptions for applying discount rates ranging
 6   from 7.50% to 8.75%; (vii) the Company’s net debt; (viii) the number of shares of
 7   the Company on a fully diluted basis; and (ix) the basis, inputs, and assumptions for
 8   applying a 2.7% after tax cost of debt and 0% perpetuity growth rate for calculating
 9   the net present value of net CAS reimbursements and cash pension
10   contribution/OPEB payments.
11          36. With respect to Evercore’s Equity Research Analyst Price Targets
12   analysis, the Proxy Statement fails to disclose the selected public market trading
13   price targets for the shares of the Company common stock as of December 18, 2020.
14          37. With respect to Evercore’s Illustrative Present Value of Future Share
15   Price, the Proxy Statement fails to disclose: (i) the basis, inputs, and assumptions
16   for applying a range of illustrative price-to-earnings ratios of 20.6x to 22.6x; the
17   basis, inputs, and assumptions for applying the range of discount rates ranging from
18   8.25% to 9.25%.
19          38. With respect to Evercore’s Premiums Paid Analysis, the Proxy
20   Statement fails to disclose the premiums and transactions values observed by
21   Evercore in the analysis.
22          39. In sum, the Proxy Statement independently violates both: (i) Regulation
23   G, which requires a presentation and reconciliation of any non-GAAP financial
24   measure to their most directly comparable GAAP equivalent; and (ii) Rule 14a-9,
25   since the material omitted information renders certain statements, discussed above,
26   materially incomplete and misleading.      As the Proxy Statement independently
27   contravenes the SEC rules and regulations, Defendants violated Section 14(a) and
28   Section 20(a) of the Exchange Act by filing the Proxy Statement to garner votes in



                                             - 11 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 13 of 18 Page ID #:13



 1   support of the Proposed Transaction from Aerojet Rocketdyne shareholders.
 2           40. Absent disclosure of the foregoing material information prior to the
 3   special shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be
 4   able to make a fully informed decision regarding whether to vote in favor of the
 5   Proposed Transaction, and she is thus threatened with irreparable harm, warranting
 6   the injunctive relief sought herein.
 7                               FIRST CAUSE OF ACTION
 8     (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 9                   and 17 C.F.R. § 244.100 Promulgated Thereunder)
10           41. Plaintiff repeats and re-alleges each allegation set forth above as if fully
11   set forth herein.
12           42. Section 14(a)(1) of the Exchange Act makes it “unlawful for any
13   person, by the use of the mails or by any means or instrumentality of interstate
14   commerce or of any facility of a national securities exchange or otherwise, in
15   contravention of such rules and regulations as the Commission may prescribe as
16   necessary or appropriate in the public interest or for the protection of investors, to
17   solicit or to permit the use of his name to solicit any proxy statement or consent or
18   authorization in respect of any security (other than an exempted security) registered
19   pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).
20           43. As set forth above, the Proxy Statement omits information required by
21   SEC Regulation G, 17 C.F.R. § 244.100, which independently violates Section 14(a).
22   SEC Regulation G, among other things, requires an issuer that chooses to disclose a
23   non-GAAP measure to provide a presentation of the “most directly comparable”
24   GAAP measure, and a reconciliation “by schedule or other clearly understandable
25   method” of the non-GAAP measure to the “most directly comparable” GAAP
26   measure. 17 C.F.R. § 244.100(a).
27           44. The failure to reconcile the numerous non-GAAP financial measures
28   included in the Proxy Statement violates Regulation G and constitutes a violation of



                                               - 12 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 14 of 18 Page ID #:14



 1   Section 14(a).
 2                             SECOND CAUSE OF ACTION
 3     (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 4                       and Rule 14a-9 Promulgated Thereunder)
 5           45. Plaintiff repeats and re-alleges each allegation set forth above as if fully
 6   set forth herein.
 7           46. SEC Rule 14a-9 prohibits the solicitation of shareholder votes in
 8   registration statements that contain “any statement which, at the time and in the light
 9   of the circumstances under which it is made, is false or misleading with respect to
10   any material fact, or which omits to state any material fact necessary in order to make
11   the statements therein not false or misleading . . . .” 17 C.F.R. § 240.14a-9.
12           47. Regulation G similarly prohibits the solicitation of shareholder votes
13   by “mak[ing] public a non-GAAP financial measure that, taken together with the
14   information accompanying that measure . . . contains an untrue statement of a
15   material fact or omits to state a material fact necessary in order to make the
16   presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R. §
17   244.100(b).
18           48. Defendants have issued the Proxy Statement with the intention of
19   soliciting shareholder support for the Proposed Transaction. Each of the Defendants
20   reviewed and authorized the dissemination of the Proxy Statement, which fails to
21   provide critical information regarding, amongst other things, the financial forecasts
22   for the Company.
23           49. In so doing, Defendants made untrue statements of fact and/or omitted
24   material facts necessary to make the statements made not misleading. Each of the
25   Individual Defendants, by virtue of their roles as officers and/or directors, were aware
26   of the omitted information but failed to disclose such information, in violation of
27   Section 14(a). The Individual Defendants were therefore negligent, as they had
28   reasonable grounds to believe material facts existed that were misstated or omitted



                                              - 13 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 15 of 18 Page ID #:15



 1   from the Proxy Statement, but nonetheless failed to obtain and disclose such
 2   information to shareholders although they could have done so without extraordinary
 3   effort.
 4             50. The Individual Defendants knew or were negligent in not knowing that
 5   the Proxy Statement is materially misleading and omits material facts that are
 6   necessary to render it not misleading. The Individual Defendants undoubtedly
 7   reviewed and relied upon the omitted information identified above in connection with
 8   their decision to approve and recommend the Proposed Transaction.
 9             51. The Individual Defendants knew or were negligent in not knowing that
10   the material information identified above has been omitted from the Proxy Statement,
11   rendering the sections of the Proxy Statement identified above to be materially
12   incomplete and misleading.
13             52. The Individual Defendants were, at the very least, negligent in
14   preparing and reviewing the Proxy Statement. The preparation of a registration
15   statement by corporate insiders containing materially false or misleading statements
16   or omitting a material fact constitutes negligence. The Individual Defendants were
17   negligent in choosing to omit material information from the Proxy Statement or
18   failing to notice the material omissions in the Proxy Statement upon reviewing it,
19   which they were required to do carefully as the Company’s directors. Indeed, the
20   Individual Defendants were intricately involved in the process leading up to the
21   signing of the Merger Agreement and the preparation of the Company’s financial
22   forecasts.
23             53. Aerojet Rocketdyne is also deemed negligent as a result of the
24   Individual Defendants’ negligence in preparing and reviewing the Proxy Statement.
25             54. The misrepresentations and omissions in the Proxy Statement are
26   material to Plaintiff, who will be deprived of her right to cast an informed vote if such
27   misrepresentations and omissions are not corrected prior to the vote on the Proposed
28   Transaction.



                                               - 14 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 16 of 18 Page ID #:16



 1             55. Plaintiff has no adequate remedy at law. Only through the exercise of
 2   this Court’s equitable powers can Plaintiff be fully protected from the immediate and
 3   irreparable injury that Defendants’ actions threaten to inflict.
 4                                 THIRD CAUSE OF ACTION
 5                             (Against the Individual Defendants for
 6                      Violations of Section 20(a) of the Exchange Act)
 7             56. Plaintiff incorporates each and every allegation set forth above as if
 8   fully set forth herein.
 9             57. The Individual Defendants acted as controlling persons of Aerojet
10   Rocketdyne within the meaning of Section 20(a) of the Exchange Act as alleged
11   herein.      By virtue of their positions as officers and/or directors of Aerojet
12   Rocketdyne, and participation in and/or awareness of the Company’s operations
13   and/or intimate knowledge of the incomplete and misleading statements contained in
14   the Proxy Statement filed with the SEC, they had the power to influence and control
15   and did influence and control, directly or indirectly, the decision making of the
16   Company, including the content and dissemination of the various statements that
17   Plaintiff contends are materially incomplete and misleading.
18             58. Each of the Individual Defendants was provided with or had unlimited
19   access to copies of the Proxy Statement and other statements alleged by Plaintiff to
20   be misleading prior to and/or shortly after these statements were issued and had the
21   ability to prevent the issuance of the statements or cause the statements to be
22   corrected.
23             59. In particular, each of the Individual Defendants had direct and
24   supervisory involvement in the day-to-day operations of the Company, and,
25   therefore, is presumed to have had the power to control or influence the particular
26   transactions giving rise to the Exchange Act violations alleged herein, and exercised
27   the same. The Proxy Statement at issue contains the unanimous recommendation of
28   each of the Individual Defendants to approve the Proposed Transaction. They were



                                                - 15 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 17 of 18 Page ID #:17



 1   thus directly involved in preparing the Proxy Statement.
 2           60. In addition, as the Proxy Statement sets forth at length, and as described
 3   herein, the Individual Defendants were involved in negotiating, reviewing, and
 4   approving the Merger Agreement. The Proxy Statement purports to describe the
 5   various issues and information that the Individual Defendants reviewed and
 6   considered. The Individual Defendants participated in drafting and/or gave their input
 7   on the content of those descriptions.
 8           61. By virtue of the foregoing, the Individual Defendants have violated
 9   Section 20(a) of the Exchange Act.
10           62. As set forth above, the Individual Defendants had the ability to exercise
11   control over and did control a person or persons who have each violated Section 14(a)
12   and Rule 14a-9 by their acts and omissions as alleged herein. By virtue of their
13   positions as controlling persons, these Defendants are liable pursuant to Section 20(a)
14   of the Exchange Act. As a direct and proximate result of Individual Defendants’
15   conduct, Plaintiff will be irreparably harmed.
16           63. Plaintiff has no adequate remedy at law. Only through the exercise of
17   this Court’s equitable powers can Plaintiff be fully protected from the immediate and
18   irreparable injury that Defendants’ actions threaten to inflict.
19                                  RELIEF REQUESTED
20           WHEREFORE, Plaintiff demands judgment against Defendants as follows:
21           A.    Preliminarily and permanently enjoining Defendants and their counsel,
22   agents, employees and all persons acting under, in concert with, or for them, from
23   proceeding with, consummating, or closing the Proposed Transaction, unless and
24   until the Company discloses the material information discussed above which has been
25   omitted from the Proxy Statement;
26           B.    In the event that the proposed transaction is consummated, rescinding
27   it and setting it aside, or awarding rescissory damages;
28           C.    Awarding compensatory damages against Defendants, individually and



                                               - 16 -
 Case 2:21-cv-00962 Document 1 Filed 02/02/21 Page 18 of 18 Page ID #:18



 1   severally, in an amount to be determined at trial, together with pre-judgment and post-
 2   judgment interest at the maximum rate allowable by law, arising from the Proposed
 3   Transaction;
 4           D.     Awarding Plaintiff the costs and disbursements of this action and
 5   reasonable allowances for fees and expenses of Plaintiff’s counsel and experts; and
 6           E.     Granting Plaintiff such other and further relief as the Court may deem
 7   just and proper.
 8                              DEMAND FOR JURY TRIAL
 9           Plaintiff hereby demands a trial by jury.
10
11    DATED: February 2, 2021                      WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP
12
13                                                 By:    /s/ Rachele R. Byrd
                                                         RACHELE R. BYRD
14
                                                   BETSY C. MANIFOLD
15                                                 RACHELE R. BYRD
                                                   MARISA C. LIVESAY
16                                                 BRITTANY N. DEJONG
                                                   750 B Street, Suite 1820
17                                                 San Diego, CA 92101
                                                   Telephone: (619) 239-4599
18                                                 Facsimile: (619) 234-4599
19
                                                   manifold@whafh.com
                                                   byrd@whafh.com
20                                                 livesay@whafh.com
                                                   dejong@whafh.com
21
                                                   Counsel for Plaintiff
22
23
24
25
26
27
28




                                              - 17 -
